     Case 2:19-cv-01461-JAM-AC Document 11 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENDALL BURTON,                                   No. 2:19-cv-1461 AC P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JIMENEZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner represented by counsel and proceeding in forma pauperis, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 18, 2021, the undersigned screened the complaint pursuant to 28 U.S.C. § 1915A

21   and provided plaintiff with the options of either amending it or proceeding on the cognizable

22   claims that the court identified. See ECF No. 7 at 11. At that time, plaintiff was sent a form to

23   return to the court indicating how he wished to proceed, and he was cautioned that failure to

24   return the form to the court within fourteen days would result in the court recommending

25   dismissal of the claims that had been found insufficient. See id. at 11-12. More than fourteen

26   days have passed, and plaintiff has neither filed the form notice on how to proceed, nor has he

27   responded to the court’s order in any way. Plaintiff has thus elected not to avail himself of the

28   opportunity to amend his complaint.
                                                       1
     Case 2:19-cv-01461-JAM-AC Document 11 Filed 06/09/21 Page 2 of 2


 1          For the reasons set forth in the initial screening order (ECF No. 7), which are incorporated
 2   by reference here, the undersigned recommends that this action proceed on Claims One (battery)
 3   and Two (excessive force in violation of plaintiff’s Eighth Amendment rights) against Officers
 4   Jimenez, Troth, Orpesa and Chavez only. All other claims and defendants should be dismissed
 5   for the reasons stated at ECF No. 7.
 6          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 7   District Court Judge to this action.
 8          IT IS FURTHER RECOMMENDED that:
 9          1. Defendant Officer Katz be DISMISSED from this action for failure to state claims
10   against him upon which relief may be granted, pursuant to 28 U.S.C. § 1915A(b)(1);
11          2. Claims Three through Eight, and all defendants named therein, be DISMISSED for
12   failure to state claims upon which relief may be granted, pursuant to 28 U.S.C. § 1915A(b)(1);
13   and
14          3. This action proceed on Claims One (battery) and Two (excessive force in violation of
15   plaintiff’s Eighth Amendment rights) against Officers Jimenez, Troth, Orpesa and Chavez only.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
18   after being served with these findings and recommendations, plaintiff may file written objections
19   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
20   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
21   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
22   (9th Cir. 1991).
23   DATED: June 8, 2021
24

25

26

27

28
                                                       2
